Citation Nr: 1533152	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-04 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for common variable immunodeficiency (CVID), to include as secondary to idiopathic thrombocytopenic purpura (ITP) or to chemical exposure.  


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran had active service from September 1965 to May 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The case was remanded by the Board in June 2014.  

In April 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.


FINDING OF FACT

The competent and probative evidence of record is at least in equipoise as to whether the Veteran's CVID, as likely as not, had its onset during service; the CVID cannot reasonably and satisfactorily be disassociated from the in-service ITP.  



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, CVID was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for CVID.  He asserts that the disability had its onset in service; or, at the very least, resulted from his in-service ITP.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records (STRs) show that the Veteran experienced infectious mononucleosis in February 1969, was diagnosed with thrombocytopenia in 1969; and, developed petechia of the back, abdomen, and lower legs in January 1970.  In January 1970, after one week in the hospital and on steroid medication, the Veteran's platelet level remained low.  The steroids were continued and he was placed on 30 days of convalescent leave.  A bone marrow biopsy showed aspirate diluted with peripheral blood.  The treating physicians believed that the smear was consistent with thrombocytopenia with atypical lymphocytosis, and that the most probable cause was an infection (mononucleosis or another virus) or immunological based, although a drug-induced problem could not be excluded.  A January 1973 hematology consult noted that the Veteran had no evidence of petechiae, and his hemogram was unremarkable.  However, the result of blood work taken in 1986 and 1988 show some abnormal levels.  For example, HCB and HCT were low, platelet count was low, and lymphocyte count was low.  
Other STRs show that the Veteran was diagnosed with anemia during service, he had various chronic skin conditions and he suffered frequent infections, including skin infections, upper respiratory infections and sinus infections throughout his lengthy period of active service.  

A VA examiner in September 2013 reviewed the record including the documented in-service ITP.  The examiner also referred to medical records from October 2006 showing a diagnosis of CVID, with poor antibody response and lymphocytopenia.  The Veteran had low total numbers of T cells and B cells with low IgA, IgG, and IgM.  The Veteran reported that he had pneumonia twice in the previous year and five times in the previous five years.  He also reported a history of anemia, lymphocytopenia and thrombocytopenia.  The Veteran was receiving treatment for CVID consisting of 28-day courses of Gamunex infusions.  

The examiner opined that it was less likely than not that the CVID and immunodeficiency first manifested during active service, or that it was caused by the ITP, mononucleosis, or food poisoning that the Veteran experienced in service.  The examiner stated that the Veteran's ITP was documented to have fully resolved, with no abnormalities shows on blood tests.  The mononucleosis cleared up completely in-service, and the food poisoning was a self-limited disease that had no complications or sequela.  The examiner opined that it was less likely than not that the Veteran still had ITP, as his service medical records showed that he had normal platelet counts and no recurrence of ITP after the condition's only presentation.  The examiner also reported that it was less likely than not that the Veteran currently experienced any residuals of the ITP, mononucleosis, or food poisoning he experienced during service, as his service medical records showed normal lab tests and no complaints which would be consistent with residuals of those diseases. 

In various lay statements, the Veteran has recounted his in-service medical history, reported that he was diagnosed with an enlarged spleen at some point in the 1990s, and confirmed that he has been diagnosed with CVID.  In a February 2010 statement, the Veteran related that he believed that his immunological disabilities stemmed from in-service exposure to various chemicals.  The Veteran also stated that his blood was never checked for any disorders while he was in service.
The Veteran's private medical records from 2006 to 2013 show persistent complaints of CVID, skin rashes, sinus problems, runny nose, stuffy nose, postnasal drip, cough, nausea, diarrhea, fatigue, fever, and headache.  They show that the Veteran had a staph infection in 2005 and was hospitalized for pneumonia in September 2006.  The notes also report a history of sinus infections with intermittent ear pain.  The Veteran's physician's stated that the he showed very little to no immunologic antibody production in response to vaccines.

The record also contains an article from the American Journal of Rhinology & Allergy regarding CVID.  The article indicates that affected patients are uniquely susceptible to recurrent infection with encapsulated organisms and have an increased propensity for the development of inflammatory and autoimmune manifestations.  The diagnosis of CVID is commonly delayed and the underlying cause of the disorder is not understood.  Nearly all patients present with recurrent upper and/or lower respiratory tract infections, including bronchitis, sinusitis, otitis media, and pneumonia.  A subgroup of CVID patients termed late onset combined immune deficiency is defined by opportunistic infections and/or severe T cell lymphopenia (CD4 <200 cells/mm3) 13.  This subgroup of patients is also more likely to have a severe clinical phenotype (gastrointestinal disease granulomatous disease splenomegaly and lymphomas).  Gastrointestinal tract infections with pathogens similar to those found in X linked agammaglobulmenia (Campylobacter jejuni Salmonella sp and Giardia lamblia) are also common.  

Finally, a private physician, F.G., MD reviewed the pertinent STRs and other medical records, and opined, in May 2015, that the Veteran's CVID had its onset during service.  Dr. F.G. found that the Veteran had CVID in service, but that it was not properly diagnosed or treated at that time.  The doctor explained that the disease presents as a spectrum of changes hematological and dermatological; and, that both of those aspects of the CVID were present during the Veteran's service.  The examiner found that the Veteran subsequently developed the full spectrum of CVID including recurrent pneumonias, anemia, and thrombocytopenia.  

In summary, and at the very least, the evidence supporting the claim is equally weighed against the evidence against the claim.  In favor of the claim are the Veteran's STRs showing that he had ITP in 1970, but still showed a low platelet count in 1986 and 1988, along with other abnormal findings in his bloodwork.  This finding is contrary to the VA examiner's finding that the Veteran's ITP resolved completely after the initial incident in 1970.  Moreover, the Veteran had nearly constant skin eruptions/infections since the initial diagnosis of ITP in 1970, and suffered from anemia as well as numerous infections involving the upper respiratory tract, and sinuses.  These findings are consistent with the description of the evolution and presentation of CVID noted in the medical journal evidence.  

Likewise, Dr. F.G. opined that the Veteran's CDIV was present during service and supported this opinion with specific findings in the STRs which he found were symptoms of CDIV.  

Weighing against the claim is the opinion of the VA examination in September 2013.  That examiner found that the Veteran's ITP from 1970 had resolved during service and did not recur.  The examiner opined that the Veteran's current CDIV was not related to service, including the ITP.  The examiner reasoned, in part, that the Veteran's platelet levels remained normal after the ITP resolved.  However, as noted above, a careful review of the STRs shows that the Veteran's platelet level was abnormally low in July 1988, with a count of 138,000 (normal is between 145,000 and 450,000 according to that report).  

Moreover, the Board finds that the current CDIV cannot be satisfactorily and reasonably disassociated from the in-service disorder that was thought to be ITP at the time of occurrence in 1970.  The symptoms of CDIV were present during service, as noted by the private doctor in his May 2015 opinion; and, a review of the STRs shows that the Veteran continued to have many infections throughout service which, according to the medical journal article noted above, are typical in patients with CDIV.  When the medical journal article, the STRs, and May 2015 medical opinion of Dr. F.G. are considered collectively, reasonable doubt remains as to whether the Veteran's in-service symptoms were manifestations of his CDIV.  Accordingly, the Board must resolve all doubt in the Veteran's favor, and find that the Veteran's CDIV as likely as not had its onset during service and service connection for CDIV is therefore warranted.  
ORDER

Entitlement to service connection for common variable immunodeficiency is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


